DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 3/22/2022 which was in response to the office action mailed on 9/27/2021 (hereinafter the prior office action).
Claim(s) 1-12 is/are pending. 
Claim(s) 1-12 is/are amended.
Claim(s) 1 and 12 is/are independent.
Applicant’s amendments have overcome prior Specification objection(s).

Response to Arguments
Applicant’s arguments, filed on 3/22/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 11 in “Remarks” that “The pressure caused by the user is considered to be a feature related to the user's weight, but Wawrousek fails to teach different kinds of features relating to the body shape of the user.”

Examiner respectfully disagrees because Wawrousek teaches the different kinds of features, and this is because Wawrousek discloses that various features related to shape of a user are acquired (Para. 164). As disclosed in Para. 164, Wawrousek discloses various features not related to the weight but specifically to the body shape of the user, for example the shape of the user’s foot.



Further, Applicant mentions in Pg. 11 in “Remarks” that “the two axes for defining the two-dimensional plane in Wawrousek are not the axes relevant to "the features relating to a body shape of the user" of Claim 1 of the present invention. Therefore, "the pressure distribution on the sole of the foot" taught in Wawrousek is different from "a density distribution ... on a multi-dimensional feature space having the plurality of different kinds of features as coordinate axes" which is disclosed in Claim 1 of the present invention.”

Examiner respectfully disagrees because Wawrousek teaches the density distribution, and this is because Wawrousek discloses that density distribution for pressure is mapped and superimposed for each user on multi-dimensional space having coordinate axes (Fig. 5B-6A), where the density distribution is specified by a feature as also claimed in Applicant’s claim. Applicant’s claim does not limit the axes to not including the x-y axes disclosed in Wawrousek, nor does Applicant’s claim exclude pressure distribution as a form of density distribution specified by a feature as claimed, where Wawrousek’s pressure teaches the feature.



Further, Applicant mentions in Pg. 11-12 in “Remarks” that the prior art fails to teach the “allocates” limitation of Claim 1 because Applicant alleges that Wawrousek is silent about the "feature space" described in Claim 1 of the present invention, and further, Applicant alleges that Wawrousek does not teach anything about allocating the manufacturing data to each point in such a feature space.”

Examiner respectfully disagrees because Wawrousek teaches the allocating as claimed, and this is because Wawrousek discloses that structural characteristics are allocated to each of a plurality of different points, where structural characteristics are used for manufacturing of the product corresponding to each region in the feature space (Fig. 16B-16C, Para. 201). Further, as outlined above, Wawrousek teaches the feature space. Thus, Wawrousek teaches the allocating limitation based on the teaching of the feature space as outlined above.



Further, Applicant mentions in Pg. 12 in “Remarks” that “Here, since the "feature space" in Wawrousek is the pressure density distribution, even if Wawrousek and Bildmayer are combined, what their combination may conceive is calculating the number of production on the basis of pressure density distribution. It cannot conceive calculating the number of products to be manufactured on the basis of "a density distribution ... on a multi- dimensional feature space having the plurality of different kinds of features as coordinate axes," and this is completely different from Claim 1 of the present invention.”

Examiner respectfully disagrees because, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Here, Wawrousek and Bildamayer individually teach certain parts of the limitation, and the teachings of these two prior arts are subsequently combined resulting in Applicant’s claimed invention. The combination of Wawrousek and Bildmayer is acceptable because they are analogous art (i.e. each is analogous to Applicant’s field of invention), and this is because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain manufacturing systems using computer implementation. Thus, it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Wawrousek, by incorporating the above limitation(s) as taught by Bildmayer, in order to harmonize customer orders and production capacities, as suggested by Bildmayer (Para. 5), thus matching production to demand so that only enough products are manufactured that can be sold.


Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 4/15/2022 have been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek et al. (U.S. Pub. No. 2014/0182170) (hereinafter “Wawrousek”) in view of Bildmayer et al. (U.S. Pub. No. 2014/0364983) (hereinafter “Bildmayer”).


Regarding claim 1, Wawrousek teaches a management apparatus for managing manufacturing of a product worn by a user (Para. 160 - - system used “for designing and manufacturing an article of footwear, apparel, and/or sporting equipment”, which is worn by a user)

comprising a processor operatively coupled to memory, (Para. 274 - - computer-controlled manufacturing technique is used)

the processor configured to: acquire a plurality of different kinds of features relating to a body shape of the user; (Para. 164 - - features related to shape of a user are acquired; Para. 285 - - part of design program that acquires body shape is the feature acquisition part, also “Measurement tools (e.g., measuring devices such as pressure sensor arrays and/or body scanning and/or measurement tools) can be located at shoe stores, at an athletic facility or event, and/or at home, while manufacturing tools (e.g., SLS machines can be located at shoe stores, at an athletic facility or event, and/or at remote manufacturing locations”)

map and superimpose, for each of a plurality of different users, a density distribution specified by a feature of the plurality of different users on a multi-dimensional feature space having the plurality of different kinds of features as coordinate axes; (Fig. 5B-6A - - density distribution for pressure is mapped and superimposed for each user on multi-dimensional space having coordinate axes; Para. 278 - - system is adapted for a broad range of users, i.e. each of a plurality of different users)

allocate, to each of a plurality of different points in the feature space, manufacturing data used for manufacturing a product corresponding to each region in the feature space including coordinates of each point; (Fig. 16B-16C, Para. 201 - - structural characteristics are allocated to each of a plurality of different points, where structural characteristics are used for manufacturing of the product corresponding to each region in the feature space)

and…using each piece of the manufacturing data on the basis of the coordinates of each of the plurality of different points in the feature space and the density distribution mapped to and superimposed on the feature space. (Fig. 5B-6A - - density distribution for pressure is mapped and superimposed for each user on multi-dimensional space having coordinate axes, where superimposing is also done upon item to be manufactured as manufacturing data; Para. 278 - - system is adapted for a broad range of users, i.e. each of a plurality of different users)


But Wawrousek does not explicitly teach calculate the number of products to be manufactured using each piece of the manufacturing data

However, Bildmayer teaches calculate the number of products to be manufactured using each piece of the manufacturing data (Para. 34 - - quantity of products to be manufactured using manufacturing data is determined; Para. 37 - - number of units of the ordered product is determined)

Wawrousek and Bildmayer are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain manufacturing systems using computer implementation.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Wawrousek, by incorporating the above limitation(s) as taught by Bildmayer.

One of ordinary skill in the art would have been motivated to do this modification in order to harmonize customer orders and production capacities, as suggested by Bildmayer (Para. 5), thus matching production to demand so that only enough products are manufactured that can be sold.



Regarding claim 2, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Wawrousek further teaches determining, on the basis of the coordinates of each of the plurality of different points in the feature space, the region corresponding to the product to be manufactured on the basis of each piece of the manufacturing data allocated to the plurality of different points. (Fig. 16B-16C, Para. 201 - - structural characteristics are allocated to each of a plurality of different points, where structural characteristics are used for manufacturing of the product corresponding to each region in the feature space)



Regarding claim 3, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Bildmayer further teaches wherein calculating the number of products to be manufactured includes increasing the number of products to be manufactured using the manufacturing data (Para. 32 - - production amount based on manufacturing data is increased based on production demand)

Wawrousek further teaches using the manufacturing data allocated to the region as density of the superimposed density distribution included in the region becomes higher. (Para. 209 - - number of circular regions can be increased by decreasing circle size, i.e. a region is divided into two or more regions based on magnitude, where magnitude dictates predetermined threshold value being exceeded)

Wawrousek and Bildmayer are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain manufacturing systems using computer implementation.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Wawrousek, by incorporating the above limitation(s) as taught by Bildmayer.

One of ordinary skill in the art would have been motivated to do this modification in order to harmonize customer orders and production capacities, as suggested by Bildmayer (Para. 5), thus matching production to demand so that only enough products are manufactured that can be sold.



Regarding claim 4, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Bildmayer further teaches wherein calculating the number of products to be manufactured includes increasing the number of products to be manufactured using the manufacturing data as sales of the product manufactured on the basis of the manufacturing data become larger. (Para. 18 - - demand for a product, i.e. number of products, is based on number of sales orders for that product, i.e. number of products to be manufactured increases as sales of the product becomes larger)

Wawrousek and Bildmayer are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain manufacturing systems using computer implementation.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Wawrousek, by incorporating the above limitation(s) as taught by Bildmayer.

One of ordinary skill in the art would have been motivated to do this modification in order to harmonize customer orders and production capacities, as suggested by Bildmayer (Para. 5), thus matching production to demand so that only enough products are manufactured that can be sold.



Regarding claim 5, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Wawrousek further teaches wherein determining the region corresponding to the product to be manufactured includes updating the region corresponding to the product to be manufactured on the basis of each of the plurality of pieces of manufacturing data in response to an update of the superimposed density distribution included in the region. (Fig. 16B-16C - - structural characteristics are allocated to each of a plurality of different points, where structural characteristics are used for manufacturing of the product corresponding to each region in the feature space; Para. 211 - - customization for manufacturing can be modified, i.e. updated)



Regarding claim 6, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Wawrousek further teaches wherein determining the region corresponding to the product to be manufactured includes integrating a plurality of regions into one region if the density of the superimposed density distribution included in each of the plurality of regions is less than the predetermined first threshold value. (Para. 209 - - each circular region is an integration of performance metrics of certain magnitude, where a plurality of regions are included/integrated into one region for each circle, and where magnitude dictates predetermined threshold value)



Regarding claim 7, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Wawrousek further teaches wherein determining the region corresponding to the product to be manufactured includes dividing the region into two regions if the density of the superimposed density distribution included in the region exceeds the predetermined second threshold value. (Para. 209 - - number of circular regions can be increased by decreasing circle size, i.e. a region is divided into two or more regions based on magnitude, where magnitude dictates predetermined threshold value being exceeded)



Regarding claim 8, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Wawrousek further teaches wherein determining the region corresponding to the product to be manufactured includes modifying at least one of a position, a size, or a shape of each region on the basis of the density of the superimposed density distribution included in the region. (Para. 209 - - size and position of circular regions are optimized based on performance metric density distribution of performance metrics which have been superimposed onto the region)



Regarding claim 9, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Wawrousek further teaches wherein allocating manufacturing data used for manufacturing a product includes allocating new manufacturing data to a new region generated by the region determination part updating the region. (Para. 211 - - customization for manufacturing can be modified, i.e. updated, where customization includes distribution of metrics on region of footwear as well as varying shape, size and distribution of traction elements, where increased distribution increases regions, i.e. allocates new region generated by updating the region)



Regarding claim 10, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Wawrousek further teaches wherein acquiring the plurality of different kinds of features relating to the body shape of the user includes acquiring information indicating a source of the feature relating to the body shape, and mapping and superimposing the density distribution specified by a feature of the plurality of different users on a multi-dimensional feature space includes changing the density distribution specified by the feature in the feature space on the basis of the source. (Para. 206 - - input information can be based on measured source or estimated source, where customization of footwear is based on density distribution based on measured or estimated source, where source of the feature relating to the body shape is either measured or estimated by user input as defined in Para. 37 of Applicant’s Specification as filed on 12/10/2019)



Regarding claim 11, the combination of Wawrousek and Bildmayer teaches all the limitations of the base claim(s).
Wawrousek further teaches a production management system comprising: the management apparatus according to claim 1; and a manufacturing apparatus comprising a processor operatively coupled to memory, (Para. 274 - - computer-controlled manufacturing technique is used)

the processor configured to: manufactur the product using the manufacturing data, (Para. 274-275 - - various types of manufacturing apparatus, for example additive manufacturing, can be used to manufacture product using manufacturing data)

wherein the management apparatus receives an order for the product from a user, (Para. 285 - - management apparatus can receive order for customized product from a user, e.g. an athlete who can create a customized design remotely and send, i.e. order, that design to a manufacturing tool)

Bildmayer further teaches calculates the number of products to be manufactured by the manufacturing apparatus if the number of orders for the product received is less than the manufacturing capacity of the manufacturing apparatus. (Para. 18 - - number of products that can be manufactured is limited, i.e. less than, the production/manufacturing capacity, where manufacturing capacity is adjusted/calculated based on factors such as demand)

Wawrousek and Bildmayer are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain manufacturing systems using computer implementation.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Wawrousek, by incorporating the above limitation(s) as taught by Bildmayer.

One of ordinary skill in the art would have been motivated to do this modification in order to harmonize customer orders and production capacities, as suggested by Bildmayer (Para. 5), thus matching production to demand so that only enough products are manufactured that can be sold.



Regarding claim 12, Wawrousek teaches a management method for managing manufacturing of a product worn by a user, the method performed by a processor (Para. 160 - - system used “for designing and manufacturing an article of footwear, apparel, and/or sporting equipment”, which is worn by a user; Para. 285 - - computer, which includes processor, used to perform method)

comprising the steps of: acquiring a plurality of different kinds of features relating to a body shape of the user; (Para. 164 - - features related to shape of a user are acquired; Para. 285 - - part of design program that acquires body shape is the feature acquisition part, also “Measurement tools (e.g., measuring devices such as pressure sensor arrays and/or body scanning and/or measurement tools) can be located at shoe stores, at an athletic facility or event, and/or at home, while manufacturing tools (e.g., SLS machines can be located at shoe stores, at an athletic facility or event, and/or at remote manufacturing locations”)

mapping and superimposing, for each of a plurality of different users, a density distribution specified by a feature of the plurality of different users on a multi-dimensional feature space having the plurality of different kinds of features as coordinate axes; (Fig. 5B-6A - - density distribution for pressure is mapped and superimposed for each user on multi-dimensional space having coordinate axes; Para. 278 - - system is adapted for a broad range of users, i.e. each of a plurality of different users)

allocating, to each of a plurality of different points in the feature space, manufacturing data used for manufacturing a product corresponding to each region in the feature space including coordinates of each point; (Fig. 16B-16C, Para. 201 - - structural characteristics are allocated to each of a plurality of different points, where structural characteristics are used for manufacturing of the product corresponding to each region in the feature space)

and calculating the number of products to be manufactured using each piece of the manufacturing data 

and…using each piece of the manufacturing data on the basis of the coordinates of each of the plurality of different points in the feature space and the density distribution mapped and superimposed on the feature space. (Fig. 5B-6A - - density distribution for pressure is mapped and superimposed for each user on multi-dimensional space having coordinate axes, where superimposing is also done upon item to be manufactured as manufacturing data; Para. 278 - - system is adapted for a broad range of users, i.e. each of a plurality of different users)


But Wawrousek does not explicitly teach calculating the number of products to be manufactured using each piece of the manufacturing data

However, Bildmayer teaches calculating the number of products to be manufactured using each piece of the manufacturing data (Para. 34 - - quantity of products to be manufactured using manufacturing data is determined; Para. 37 - - number of units of the ordered product is determined)

Wawrousek and Bildmayer are analogous art because they are from the same field of endeavor and contain overlapping structural and/or functional similarities. They both contain manufacturing systems using computer implementation.

Therefore before the effective filing date of the claimed invention (AIA ), it would have been obvious to a person of ordinary skill in the art to modify the above limitation(s) as taught by Wawrousek, by incorporating the above limitation(s) as taught by Bildmayer.

One of ordinary skill in the art would have been motivated to do this modification in order to harmonize customer orders and production capacities, as suggested by Bildmayer (Para. 5), thus matching production to demand so that only enough products are manufactured that can be sold.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pat. No. 10,889,061 by Sugano et al., which discloses acquiring default as well as target information for a product, where the target information is based on information acquired from measurements of a body (Abstract, Fig. 3).
U.S. Pub. No. 2014/0222511 by Broady et al., which discloses forecasting consumption of a product in order to assist manufacturers manufacturing the product (Abstract, Para. 33).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119